 1   ANTHONY P. CAPOZZI, CSBN: 068525
     LAW OFFICES OF ANTHONY P. CAPOZZI
 2   1233 W. SHAW AVE., SUITE 102
     FRESNO, CALIFORNIA 93711
 3   PHONE: (559) 221-0200
     FAX: (559) 221-7997
 4   EMAIL: Anthony@capozzilawoffices.com
     www.capozzilawoffices.com
 5
 6   ATTORNEY FOR Defendant,
     SAWTANTRA CHOPRA
 7
 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10                                                  ******

11   UNITED STATES OF AMERICA,                               Case No.: 1:18-CR-00086-LJO-SKO
12                  Plaintiff,                               STIPULATION AND ORDER TO
13          v.                                               CONTINUE STATUS CONFERENCE

14
                                                             Date: February 19, 2019
15   SAWTANTRA CHOPRA,                                       Time: 1:00 p.m.
                                                             Courtroom: 7
16                  Defendant.
17   TO:    THE HONORABLE COURT AND TO THE ASSISTANT UNITED STATES
            ATTORNEY:
18
19          Plaintiff, United States of America, by and through its counsel of record, and Defendant,
20   by and through his counsel of record, hereby stipulate as follows:
21          1.      By previous order, this matter was set for a Status Conference on February 19,
22   2019, at 1:00 p.m.
23          2.      By this stipulation, Defendant now moves to continue the Status Conference to
24   April 29, 2019, at 1:00 p.m.
25          3.      The parties agree and stipulate, and request that the Court find the following:
26                  a.      The Defendant’s attorneys are working on a resolution of this case which
27          entails an analysis of numerous medical records, audio records and videos.
28                  b.      Additional time is needed in order to review the medical records and


                                                           1
                                 STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE
                                           CASE NO.: 1:18-CR-00086-LJO-SKO
 1          videos.
 2                    c.    The government does not oppose a continuance.
 3                    d.    Based on the above-stated findings, the ends of justice served by
 4          continuing the case as requested outweigh the interest of the public and the defendant in
 5          a trial within the original date prescribed by the Speedy Trial Act.
 6                    e.    For the purpose of computing time under the Speedy Trial Act, 18 U.S.C.
 7          § 3161, et seq., within which trial must commence, the time period of February 19, 2019,
 8          to April 29, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A),
 9          B(iv) because it results from a continuance granted by the Court at defendant’s request
10          on the basis of the Court's finding that the ends of justice outweigh the best interest of the
11          public and the defendant in a speedy trial.
12          4.        Nothing in this stipulation and order shall preclude a finding that other
13   provisions of the Speedy Trial Act dictate that additional time periods are excludable from the
14   period within which a trial must commence.
15                                                              Respectfully submitted,
16    DATED:      February 8, 2019                       By: /s/Michael G. Tierney
17                                                           MICHAEL G. TIERNEY
                                                             Assistant United States Attorney
18
19
20    DATED:      February 8, 2019                       By: /s/Anthony P. Capozzi
                                                             ANTHONY P. CAPOZZI
21                                                           Attorney for Defendant SAWTANTRA
                                                             CHOPRA
22
23
24    DATED:      February 8, 2019                       By: /s/Michael D. Chaney
                                                             MICHAEL D. CHANEY
25                                                           Attorney for Defendant SAWTANTRA
26                                                           CHOPRA

27
28



                                                         2
                               STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE
                                         CASE NO.: 1:18-CR-00086-LJO-SKO
 1                                                 ORDER
 2            After careful review of the most recent stipulation to continue status conference filed in
 3   this case, as well as the entire procedural history of this case, the parties' request to continue the
 4
     status conference is DENIED.
 5
              The Court has serious concerns about the lack of progress toward a resolution of this
 6
     case, and notes that this defendant was indicted and the case was filed on April 19, 2018—
 7
 8   almost ten months ago. The parties shall appear at the status conference set for February 19,

 9   2019, and are to be prepared to select a mutually agreeable trial date that allows sufficient time
10   to review the medical records and attempt to resolve the case, if they wish to do so.
11
12
     IT IS SO ORDERED.
13
14   Dated:     February 11, 2019                                     /s/   Sheila K. Oberto             .
                                                           UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                          3
                                STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE
                                          CASE NO.: 1:18-CR-00086-LJO-SKO
